 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     MICHAEL DENTON,                                  CASE NO. C17-5075 BHS-TLF
 6
                             Plaintiff,               ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   PAUL A. PASTOR, et al.,

 9                           Defendants.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 139. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)    The R&R is ADOPTED; and

16          (2)    Defendants’ motion to dismiss plaintiff’s amended complaint, Dkt. 104, is

17                 GRANTED in part and DENIED in part as stated in the R&R.

18          Dated this 10th day of September, 2019.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER - 1
